DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 as originally filed are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites multiple instances of “a structural unit … derived from …” which blurs the metes and bounds of the claim as “derived from” is ambiguous to whether any species of methacrylate polymers that follow this phrase are required in the final cell culture substrate or not.
Claim 1 recites a “copolymer comprising 5 to 65% by mole of structural unit (1) … and 95 to 35% by mole of structural unit (2)” (emphasis added), which blurs the metes 
Claims 3 and 7 recite “composed of”, which blurs the metes and bounds of these claims as an ambiguous transitional phrase. See M.P.E.P. § 2111.03, as it is not clear even when reading these claims in light of the specification if “composed of” is open-ended or excludes any element, step, or ingredient not specified by the claim. Correction is required.
In so much that claims 2-4, 7, and 8 depend from claim 1 and claims 5, 6, and 9 incorporate the subject matter of claim 1 and do not resolve the point of confusion, these claims must also be rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (Biomaterials (2015), 61, 257-265; Reference U) in view of Atanasova et al. (US 9,346,971; Reference A) and van Wachem et al. (Biomaterials (1987), 8, 323-328; Reference V).
This rejection addresses the embodiment of methoxyethyl acrylate (MEA) for formula (1) of claim 1, reading on R1 = a hydrogen atom and R2 = -CH3. This rejection addresses the embodiments of a) tetrahydrofurfuryl acrylate, reading on R4 = a R5 = formula (2-1), and b) furfuryl acrylate, reading on R4 = a hydrogen atom and R5 = formula (2-2), for claim 1. In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of 50% by mole each of structural unit (1) and structural unit (2).
Patel teaches a culturing substrate for cardiomyocyte-derived embryonic stem cells, the substrate comprising a co-polymer of 50% tetrahydrofurfuryl acrylate (Fig. 1E, structure 5) or 50% furfuryl acrylate (Fig. 1E, structure 14) photopolymerized with 4% 2-hydroxyethyl methacrylate on glass slides or 35 mm dishes (p258, subheading 2.3; also p262, subheading 3.4), reading in-part on claims 1-3, 5, 7, and 9.
Regarding claim 1, Patel does not teach methoxyethyl acrylate (MEA). Regarding claims 1 and 2, Patel does not teach 50% by mole of methoxyethyl acrylate (MEA).
Atanasova teaches a polymer coating comprising 2-methoxyethyl acrylate monomers (i.e. poly(methoxyethyl acrylate) or PMEA; Abstract), on formula (1) claims 1 and 3. Atanasova applying PMEA coated biocompatible surfaces of substrates may be used in cell culture dishes and bioreactors (Col. 13, lines 1-4), reading on claim 1 and alternatively reading on claim 9.
van Wachem teaches a cell culture substrate comprising a positively-charged co-polymer of methyl methacrylate (MMA) and trimethylaminoethyl methacrylate –HCl salt (TMAEMA-Cl) in a ratio or 85:15 is effective for high numbers of endothelial cells to adhere to the substrate (Abstract), reading on the monomer molar ratios of claims 1 and 2.
Regarding claim 1, it would have been obvious before the invention was filed to substitute the methoxyethyl acrylate of Atanasova for the 2-hydroxyethyl methacrylate prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities, see M.P.E.P. § 2144.09. In this case, the methoxyethyl acrylate of Atanasova and the 2-hydroxyethyl methacrylate of Patel are known and are structurally similar and only vary at position R3 as claimed with R3 = CH3 for Atanasova and R3 = H for Patel. And, the methoxyethyl acrylate of Atanasova and the 2-hydroxyethyl methacrylate of Patel have similar utilities as polymers for cell culture substrates, and so there is a prima facie expectation and rebuttable presumption that compounds similar in structure will have similar properties. Therefore, the burden is shifted back to Applicant to rebut any reasonable expectation of similar properties between the methoxyethyl acrylate of Atanasova and the 2-hydroxyethyl methacrylate of Patel.
Regarding the monomer molar ratios of claim 1 and claim 2, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, van Wachem teaches that the molar ration of non-charged acrylate monomer to positively charged 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, Atanasova, and van Wachem as applied to claim 1 above, and further in in view of Chaouk et al. (US 6,225,367 B1; Reference B).
The teachings of Patel, Atanasova, and van Wachem are relied upon as set forth above.
Regarding claims 4 and 8, Patel, Atanasova, and van Wachem do not teach a cell culture substrate further comprising a porous membrane.
	Chaouk teaches a composition comprising polymers having improved wettability and cell growth ability and formulated in porous form (Abstract), reading on claim 4 and 8. Chaouk teaches suitable hydrophilic comonomers such as hydroxyethyl methacrylate (HEMA) (Col. 13, lines 1-9). Chaouk teaches utilizing the polymers to produce porous membranes according to known methods (Col. 14, lines 11-16; Col. 19, lines 31-35), reading on claim 4 and 8.
	Regarding claims 4 and 8, it would have been obvious before the invention was filed to formulate the copolymer of Patel comprising hydroxyethyl methacrylate and either tetrahydrofuran acrylate or furfuryl acrylate as a porous membrane in view of Chaouk. A person of ordinary skill in the art would have had a reasonable expectation of 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, Atanasova, and van Wachem as applied to claim 1 above, and further in in view of Fadeev et al. (US 8,354,274; Reference C).
The teachings of Patel, Atanasova, and van Wachem are relied upon as set forth above. 
Regarding claim 6, Patel, Atanasova, and van Wachem do not teach the embodiment of culturing stem cells in a bioreactor comprising the substrate comprising a co-polymer of tetrahydrofurfuryl acrylate or furfuryl acrylate photopolymerized with methoxyethyl methacrylate.
Fadeev teaches swellable methacrylate substrates for the culturing of stem cells (Abstract), reading on claim 8. Fadeev teaches 2-hydroxylethyl methacrylate as an exemplary species of hydrophilic acrylate monomer (Tables 1 and 2). Fadeev teaches that swellable methacrylate substrates further conjugated with cell adhesion polypeptides such as RGD (Col. 5, lines 6-28) are advantageous to reduce the 
It would have been obvious before the invention was filed to further conjugate the methacrylate substrate of Patel with RGD and then culture stem cells on the RGD-functionalized methacrylate substrate in view of Fadeev. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Patel and Fadeev are directed towards methacrylate cell culture substrates, including hydroxyethyl methacrylate, and subsequent methods of culturing cells on these substrates. The skilled artisan would have been motivated to do so because Fadeev teaches that methacrylate substrates further conjugated with cell adhesion polypeptides such as RGD are advantageous to reduce the variability in the culture doubling time of human embryonic stem cells as compared to Matrigel®.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653